Citation Nr: 1712075	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  10-46 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a higher initial disability rating of 10 percent from March 7, 2003 and in excess of 60 percent from December 2, 2004 for prostate cancer.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel

INTRODUCTION

The Veteran had active duty service from February 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 and June 2010 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a hearing before the Board, which was scheduled for September 7, 2016.  The notification of the hearing was returned as undeliverable mail.  Since that time, the Board has obtained a current address for the Veteran.  In February 2017, the Veteran was sent a request to clarify whether he still desired a hearing.  The notice stated that if the Veteran did not respond within 30 days from the date of the letter, the Board would use his previous selection to determine his choice of hearing.  A new hearing has not been scheduled for the Veteran.  Therefore, the case must be remanded to the RO to afford the Veteran Board hearing as he requested.

The Board also notes that the Veteran was hospitalized in March 2016 and September 2016.  Those records are not associated with the claims file.  The RO should associate those files prior to the scheduling of any hearing before the Board.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA hospitalization records from March 2016 and September 2016.

2.  Schedule the Veteran for the requested Travel Board hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




